Title: 3d.
From: Adams, John Quincy
To: 


       Dined with, Bridge, Cranch, Freeman, Little and White, at our classmate Foster’s in Boston. Just before dinner I went with Mr. Foster, and paid a visit to the french Consul. The family, at Mr. Foster’s are all very agreeable; Miss Foster amused us, with a few tunes upon the harpsichord. It began to snow early in the afternoon, so that we were obliged to return sooner than we had intended. We were not half an hour coming from Boston, and got here just before prayers. Pass’d the evening at Lovell’s chamber. The storm was violent till midnight, after which it abated. Charles came back from a little tour to Lincoln.
      